Title: To Thomas Jefferson from La Morlière, 2 June 1786
From: La Morlière, Louis Antoine Magallon, Chevalier de
To: Jefferson, Thomas



Monsieur
a la communeautée de laon Rue et montagne Ste genevieve. paris. 2. juin 1786.

Sans avoir l’avantage d’etre connu de vous je prend la libertée de vous prier de me rendre un petit Service. J’ai Suivi Mr. d’estaing au Siege de Savahnna, j’ai ensuite commandé une troupe francoise au Siege de charlestown. Il me reste quelques papiers monnoyes de la nouvelle angleterre que je voudrois échanger. Je vous prie, Monsieur, de vouloir bien m’échanger ces papiers qui me sont restés de mes appointements a charlestown, ou m’indiquer qui pourroit me les échanger à Paris. Je serai on ne peut plus reconnoissant de ce Service Si vous voulez bien me le rendre. J’ai l’honneur d’etre avec un profond Respect, Monsieur Votre trés humble et trés obéissant Serviteur,

La Morliere

